UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4761


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HASSAN L. RICHARDSON, a/k/a Hassi,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:07-cr-00155-JFA-16)


Submitted:    June 15, 2009                      Decided:    July 9, 2009


Before TRAXLER,     Chief   Judge,   and   MICHAEL   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Joshua S. Kendrick, JOSHUA SNOW KENDRICK, PC, Columbia, South
Carolina, for Appellant. Stacey Denise Haynes, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant    to   a   plea   agreement,   Hassan     L.   Richardson

pled guilty to conspiracy to possess with intent to distribute

and to distribute fifty grams or more of cocaine base (“crack”),

five kilograms or more of cocaine, and a quantity of marijuana,

in violation of 21 U.S.C. § 846 (2006).                  The district court

sentenced Richardson to 240 months in prison.             Richardson timely

appealed.

            Richardson’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), challenging the

adequacy of the Fed. R. Crim. P. 11 hearing and contending that

the district court abused its discretion by denying Richardson’s

motion to withdraw his guilty plea.             Richardson was advised of

his right to file a pro se supplemental brief but he did not

file one.    Finding no meritorious grounds for appeal, we affirm.

            While raising the adequacy of the Rule 11 hearing as a

potential issue, counsel points to no error.             Our careful review

of   the   record   convinces     us    that   the   district    court     fully

complied with the mandates of Rule 11 in accepting Richardson’s

guilty     plea   and   ensured    that     Richardson   entered     his    plea

knowingly and voluntarily and that the plea was supported by an

independent factual basis.          United States v. DeFusco, 949 F.2d

114, 116, 119-20 (4th Cir. 1991).



                                        2
                  Turning to the district court’s denial of Richardson’s

motion to withdraw his guilty plea, withdrawal of a guilty plea

is not a matter of right.                        United States v. Ubakanma, 215 F.3d

421, 424 (4th Cir. 2000).                         The defendant bears the burden of

showing       a       “fair      and    just     reason”     for    the    withdrawal          of   his

guilty plea.               Fed. R. Crim. P. 11(d)(2)(B). “[A] ‘fair and just’

reason    .       .    .    is    one    that     essentially       challenges         .   .    .   the

fairness of the Rule 11 proceeding . . . .”                                     United States v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).                                              An

appropriately conducted Rule 11 proceeding, however, “raise[s] a

strong presumption that the plea is final and binding.”                                        Id. at

1394.

                  Here, the district court applied the factors courts

must consider in determining whether to permit withdrawal of a

guilty plea.               See Ubakanma, 215 F.3d at 424.                      Our review of the

record convinces us that the district court did not abuse its

discretion            in    denying      Richardson’s         motion       to    withdraw.          See

United      States          v.    Dyess,       478   F.3d    224,     237       (4th   Cir.     2007)

(stating standard of review).

                  In accordance with Anders, we have reviewed the record

for   any     meritorious               issues    for      appeal    and       have    found    none.

Thus,    we       affirm         the    district      court’s       judgment.           This    court

requires      that          counsel      inform      his    client,       in    writing,       of   his

right to petition the Supreme Court of the United States for

                                                     3
further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a

copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      4